 

 

 

Case 1:21-mj-00092-EPG Document8 Filed 09/09/21 Page 1 of

AO 98 (Rev. 12/11- EDCA [Fresno 11/13]) Appearance and Compliance Bond

?

 

ew

UNITED STATES DISTRICT COURT
¢ SEP 09
or the 202}

Eastern District of California Easree

RK yy
RN Dig rs TRicy 7 Coup
UNITED STATES OF AMERICA, F CALIEOL
DEPOTS wk a

 

)
Vv. ) /
Case No. = 1:21-MJ-00092 EPG
BENJAMIN MARTIN ) .
Defendant
APPEARANCE AND COMPLIANCE BOND
Defendant’s Agreement
I, | BENJAMIN MARTIN (defendant), agree to follow every order of this court, or any

 

court that (pe this case, and I further agree that this bond may be forfeited if I fail:

 

 

Type of Bond
( ) (1) This is a personal recognizance bond.
({ ) (2) This is an unsecured bond of $ , with net worth of: $
(_) 6) This is a secured bond of $ , secured by: -
a $15,000.00 cash To be replaced by a full equity property posted by Cara Gray and
Brian Martin
(fl) @$ , in cash deposited with the court.

(  ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it — such as a lien, mortgage, or foan— and attach proof of
ownership and value):

 

 

 

') (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):

 

 

 
 

 

 

k
i .
bo
oa
g.

 

 

ae
i Ownership of the: Property/Net Worth. I, the defendant — and each surety — declare under penalty of perj ury | that

wm bsper! 7 wk / dey

       
   

   

Cas “1 iam mj-000

 

‘Doctiment 8 Filed:69/05/21

 

Re 3 ‘Ep 0/21. ae of © aR a
Tr 2I- -myr- 42. E~G Cush v  Dbnjarn rn Mu fr) Page 2

'
” A098 se. Tait 1- EDCA. {Fresno WMA3), if Appearance and Compliance Bond
| = =

“|

 
  

i
2

Release of the Bond The court: may order this appearance bond ended at any time. This bond will be satisfi ed. and-the
security will be released when either: (1):the defendant is found not guilty on_all charges, or(2) the defendant t reports to
serve a sentence. |

: |

Declarations a '

(1)' | all.owners of the property securing this appearance bond are included on the bond;

(2) ' the property is; ‘not subject to claims, except as described above; and

3) | | 1 will not reduce my net worth, sell any. property, allow further claims to be made against any property,
(or do anything to reduce the value while this Appearance and Compliance Bond is in effect.

t
i

Acceptance. I, the defendant — and each surety — have read this appearance. bond and have either read all the conditions
of relédse'set by the court or had them explained to.me. I agree to this Appearance and Compliance Bond.

}

I, the defendant ~ and each surety — — declare under penalty of perjury that this{nformati¢ his tre. (See 28 ul s. C.§ 1746.)

fed ‘s signature aa

}
!

        

Date:

 

q
|
t
|
i
i

j

 

 

 

 

: Surety/property owner — printed name Suréty/property owner — signature and date wd
|

i i = i

Surety/property owner = — printed name Surety/property owner.~ signature and. date: !

a

: i

: . . “ a _™ c a!

: , Surety/property over — printed name Suretyipragerty owndr — signature and date

| CLERK QF COURT

Signatur of Clerk or ae . 0

S ° ? ~ : J

‘Judge signature

  

Approved.

‘Date:

i
i
i
|
i
;
|
i
i
i
}

 
